Citation Nr: 1023436	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
August 13, 2008 and in excess of 20 percent after August 13, 
2008 for a service connected left knee disability.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1985 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded an April 2009 Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  The case was then the subject of a June 2009 Board 
remand.  The remand instructions have been completed, and the 
case is ready for appellate review. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the U.S. Court 
of Appeals for Veterans Claims (Court) ruled that in 
instances where an increased rating claim has been filed and 
there is evidence of unemployability due to service connected 
disabilities, a TDIU claim is raised.  The record shows that 
the Veteran took disability retirement and engaged in 
vocational rehabilitation following his 2006 knee surgery due 
to his service connected knee disability.  Thus, the issue of 
TDIU is raised by the record and must be remanded to the RO 
for adjudication in the first instance.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to August 13, 2008, the Veteran's left knee 
disability was not productive of a limitation of extension to 
15 degrees or compensable limitation of flexion; instability 
or subluxation was not demonstrated.

2.  Following August 13, 2008, the Veteran's left knee 
disability was productive of a 15 degree limitation of 
extension, but not productive a compensable limitation of 
flexion; instability or subluxation was not demonstrated.


CONCLUSIONS OF LAW

1.  Prior to August 13, 2008, the criteria for a 10 percent 
rating, but no higher, were met for the Veteran's service 
connected left knee disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).

2.  Following August 13, 2008, the criteria for a 20 percent 
rating, but no higher, were met for the Veteran's service 
connected left knee disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such 
cases, staged ratings are appropriate when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms that would warrant 
different ratings for each such distinct time period.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim. See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In this case, the appealed April 2006 RO rating decision 
increased the rating for the Veteran's left knee disability 
from 0 to 10 percent pursuant to Diagnostic Code 5010 
effective February 28, 2006.  The RO later increased the 
rating from 10 to 20 percent effective August 13, 2008 
pursuant to Diagnostic Code 5261.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings will be rated as 
degenerative arthritis.  See id.  Diagnostic Code 5003 
provides that degenerative arthritis established by X-ray 
findings will rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.    

For the purpose of rating disabilities due to arthritis, the 
knee is considered a major joint.  See 38 C.F.R. § 4.45 
(2009).  Because only one joint is involved, the 20 percent 
rating for involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations, in Diagnostic Code 5003, would not apply in 
this case.  

Instead, consideration is given to whether a compensable 
rating is supported under either Diagnostic Code 5260 or 
5261, or both, for limitation of flexion or extension, 
respectively.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Impairments associated with a Veteran's service-connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation.); VAOPGCPREC 23-
97, 62 Fed. Reg. 63604 (1997) (A claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998) (For a knee disability rated under DC 5257 
to warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59).   

The Board must consider a Veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a Veteran.  In accordance, 
the Veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion Diagnostic Codes.  

Diagnostic Code 5260 provides ratings for limitation of 
flexion of 0 percent to 60 degrees, 10 percent to 45 degrees, 
20 percent to 30 degrees, and 30 percent to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  In this case, 
flexion of the left knee was reported as being limited to 120 
degrees in March 2006 with pain and 105 degrees with pain in 
August 2008.  Thus, a compensable rating on the basis of 
flexion using Diagnostic Code 5260 is not supported by the 
evidence.

Diagnostic Code 5261 provides ratings for limitation of 
extension of 0 percent to 5 degrees, 10 percent to 10 
degrees, 20 percent to 15 degrees, 30 percent to 20 degrees, 
40 percent to 30 degrees, and 50 percent to 45 degrees.  
38 C.F.R. § 4.71a,  Diagnostic Code 5261.  The March 2006 VA 
examination report showed that the Veteran did not experience 
any limitations for left knee extension, but reported pain 
upon motion.  The August 2008 VA examination report showed 
that the Veteran's left knee extension was limited to 15 
degrees.  Thus, on August 13, 2008, the medical evidence 
confirmed that the Veteran's left knee disability 
approximated the criteria for a 20 percent rating pursuant to 
Diagnostic Code 5261.  See id. 

Additionally, as discussed in VAOPGCPREC 23-97, referred to 
above, Diagnostic Code 5257 may also be a basis for 
assignment of a separate, compensable rating.  Diagnostic 
Code 5257, other impairment of the knee, recurrent 
subluxation or lateral instability, assigns a 10 percent 
rating when slight, a 20 percent rating when moderate, and a 
30 percent rating when severe.  In this case, the March 2006 
VA examination described the left knee as "very stable" 
with mild crepitus without any ligamentous laxity.  Clinical 
examination at the August 2008 VA examination showed that 
anterior drawer, posterior drawer, McMurray, and Lachman 
testing of the left knee were normal.  The left knee was also 
stable to varus and valgus testing.  Although the Veteran 
reported occasional instability and locking, the evidence 
does not show any specific incidences of instability or 
subluxation noted by the Veteran or specific findings of 
instability or subluxation by healthcare providers.  
Therefore, the Board concludes that the evidence does not 
support assignment of a separate, compensable rating on the 
basis of other impairment of the knee, recurrent subluxation 
or lateral instability, under Diagnostic Code 5257.  

The record shows that the Veteran took disability retirement 
from his last occupation and engaged in vocational 
rehabilitation due to his left knee disability.  The issue of 
entitlement to an extraschedular rating was referred to the 
Director of Compensation and Pension Service for 
consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
In an October 2009 letter, the Director stated that he did 
not find the Veteran's left knee disability to markedly 
interfere with the Veteran's employment, and thus, it did not 
warrant an extraschedular rating.  

In summary, the Board finds that the Veteran's left knee 
disability most closely approximates the criteria for the 
present ratings of 10 percent prior to August 13, 2008 and 20 
percent after August 13, 2008.  The claim for an increased 
rating is denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5010, 5257, 5260, 5261.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in March 2006 
letters, prior to the date of the issuance of the appealed 
April 2006 rating decision.  One of the letters provided 
notice concerning how a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record must show compliance with prior remand 
instructions issued by the Board or Courts.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  In June 2009, the Board 
remanded the appeal to obtain updated VA treatment records 
and for referral to the appropriate official for 
extraschedular consideration.  VA treatment records through 
June 2009 are included in the record.  Additionally, the 
Director of Compensation and Pension Service submitted an 
October 2009 letter denying an extraschedular rating.  The 
current record complies with the June 2009 Board remand 
instructions.  Id.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  Additionally, the Veteran was 
afforded VA examinations in March 2006 and August 2008 that 
were fully adequate for the purposes of adjudication.  The VA 
examination reports reflect interview of the Veteran, 
physical examination, and medical opinions by an 
appropriately qualified healthcare provider.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A rating in excess of 10 percent prior to August 13, 2008 and 
in excess of 20 percent after August 13, 2008 for a service 
connected left knee disability is denied. 




REMAND

As noted in the introduction, the Court has held that a claim 
for a TDIU, whether expressly raised by the Veteran or 
implied by the evidence, during the course of an appeal of 
the initial rating assigned, "is part and parcel of the 
determination of the initial rating for that disability."  
See Rice v. Shinseki,  22 Vet. App. 447 (2009).  The record 
shows that the Veteran's service connected left knee 
disability led to disability retirement from his previous 
occupation, and that he then began vocational rehabilitation.  
Thus, the issue of entitlement to a TDIU is presented as part 
of the claim on appeal.  See id.  The RO has not addressed 
the issue of entitlement to TDIU.  Accordingly, the matter 
must be remanded for all appropriate notice, development, and 
adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the information 
and evidence necessary to substantiate a 
claim for TDIU pursuant to 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b), 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006) and Hart v. Mansfield, 21 
Vet. App. 505 (2007).

2.  Review the claims file to ensure that 
all of the requested notification has been 
completed.  After complying with the 
notification instructions and completing 
any additional development deemed 
necessary, the RO should review the 
record, to include all additional evidence 
since the February 2010 Supplemental 
Statement of the Case, and readjudicate 
the TDIU claim.  If any benefits sought 
remain denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


